961 A.2d 56 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Valentino AMARO, Respondent.
No. 168 MAL 2008.
Supreme Court of Pennsylvania.
November 25, 2008.

ORDER
PER CURIAM.
AND NOW, this 25th day of November 2008, the Petition for Allowance of Appeal is GRANTED and the Superior Court's decision is VACATED and the PCRA Court's Order dismissing Petitioner's PCRA petition is REINSTATED based on Commonwealth v. Jones, 593 Pa. 295, 929 A.2d 205 (2007) and Commonwealth v. Chmiel, 585 Pa. 547, 889 A.2d 501, 541 (2005).
Justice McCAFFERY did not participate in the consideration or decision of this matter.